Citation Nr: 1645052	
Decision Date: 11/23/16    Archive Date: 12/09/16

DOCKET NO.  15-10 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected chronic lumbar strain with spondylosis.  

2.  Entitlement to an increased disability rating in excess of 20 percent for service-connected chronic lumbar strain with spondylosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from October 1951 to August 1955, and was awarded a National Defense Service Medal and an Army Occupation Medal, among other commendations.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's peripheral neuropathy of the lower extremities is related to active duty service or to his service-connected lumbar strain with spondylosis.

2.  Throughout the duration of the appeal, the Veteran's lumbar strain with spondylosis manifested by pain with forward flexion of the thoracolumbar spine greater than 60 degrees with an abnormal spinal contour resulting in scoliosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).    

2. Throughout the duration of the appeal, the criteria for a disability rating in excess of 20 percent for lumbar strain with spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in March 2014.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability, such as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed numbness and pain in his feet as a result of his back pain, and that he has difficulty ambulating and has pain in his toes and ankles.  

As it pertains to a current disability, the Veteran has been diagnosed with peripheral neuropathy of the lower extremities during the period on appeal.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or a service-connected disability.

As it pertains to an in-service event or injury, the Veteran's service treatment records do not show treatment for, or a diagnosis of, peripheral neuropathy during service.  There was one treatment notation that the Veteran complained that his back pain radiated to his legs, but there was no diagnosis and nothing further indicated in the treatment notes or on separation from service.  The Veteran testified at the August 2016 hearing that he has had pain in his legs for a couple of years.  There is no indication that he developed this disability during service, and the Veteran has not alleged such. The evidence clearly establishes that the disability was neither present in service nor within a year from discharge from service.  Based on the foregoing, service connection cannot be established on a direct basis.  Therefore, the central issue is whether the Veteran's peripheral neuropathy was caused or permanently worsened by his service-connected lumbar strain with spondylosis.  

In June 2014 the Veteran first underwent VA examination in connection with his claim, and during the physical examination he had decreased sensation in the feet and toes, and paresthesia in the lower extremities.  His ankle reflexes were decreased.  The VA examiner opined that the Veteran's peripheral neuropathy was less likely than not proximately due to or the result of his service-connected condition.  In making this determination the VA examiner reasoned that the Veteran's lumbar strain was a muscular condition that had no anatomic or physiologic ability to impact on the peripheral nervous system, and that there was no plausible connection.  The VA examiner continued by saying that the Veteran's spinal disability would not lead to peripheral neuropathy as there was no spinal stenosis.  He concluded that the Veteran had other risks for developing neuropathy including advanced age and subclinical hyperthyroidism.  

A few months later the Veteran underwent an EMG nerve conduction study that showed subtle signs of a probable developing peripheral neuropathy without demyelination.  The study also showed signs of mild lower lumbar radiculopathy most pronounced at the L4-L5 nerve roots.    

In May 2016 a VA examiner reviewed the Veteran's file and opined that it was at least as likely as not that the Veteran had a neurological condition of the bilateral lower extremities that was related to the service-connected chronic lumbar strain with spondylosis, but clarified that the peripheral neuropathy that was found in the Veteran's treatment records was not related to the service-connected back condition.  He opined that the lumbar radiculopathy found in the private study was more likely than not related to the service-connected back condition.  The Board notes that the Veteran was granted entitlement to service connection for his lumbar radiculopathy, as secondary to his service-connected lumbar strain with spondylosis, but that the VA examiner differentiated between that condition and the Veteran's peripheral neuropathy in the lower extremities.   

The Board recognizes that a medical opinion has not been obtained regarding aggravation of peripheral neuropathy by a service-connected disability.  As there is no evidence suggesting aggravation in this case, such an opinion is not necessary.  

In weighing the opinions, great weight is given to the opinion of the VA examiners, when viewed together.  These examiners based their opinions on a review of the Veteran's claims file and physical examinations of the Veteran (the Board notes that the May 2016 VA examiner submitted a separate opinion but that he had also performed the Veteran's spinal examination that same month).  Moreover, the VA examiners cited to the Veteran's medical findings to support their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The Board notes that there have been no opinions to the contrary.

While the Board acknowledges that the Veteran has a neurological condition related to his back pain, based on the findings of the VA examiners, that condition related to his back disability is radiculopathy rather than peripheral neuropathy.  The physical examination findings and VA opinions demonstrate that the Veteran's peripheral neuropathy is not related to his lumbar strain with spondylosis.  

Moreover, while the Veteran believes that his current peripheral neuropathy is related to his lumbar spine disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of peripheral neuropathy are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his peripheral neuropathy is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current peripheral neuropathy is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

Based on the foregoing, service connection for peripheral neuropathy must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is significantly against this claim.

Increased Rating  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's lumbar spine disability has been assigned a 20 percent disability rating throughout the duration of the appeal.  

Low back disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  A 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.   A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.   A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Intervertebral Disc Syndrome (IVDS) is rated using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Evaluations range from 10 to 60 percent based on the number of incapacitating episodes (period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician).  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  Higher ratings are assignable with 4 weeks or more of incapacitating episodes in a year.  

The Veteran injured his back during service and he has reported having back pain since surgery that has been treated with medication.  He reported that this has caused him increased pain and difficulty walking.

The Veteran submitted a spinal x-ray from March 2014 that showed levoscoliosis of the lumbar spine, and he was diagnosed with lumbar spondylosis with the possibility of degenerative disc disease being considered in the lower lumbar area.  

In June 2014 the Veteran first underwent VA examination in connection with his claim.  At the time he was diagnosed with lumbar strain and lumbar spondylosis.  During the physical examination the Veteran had forward flexion to 80 degrees without pain with normal extension and bilateral flexion.  There was no change in his range of motion on repetition.  While the Veteran reported flare ups when bending to pick things up or after sitting for extended periods, the examiner opined that pain, weakness, fatigability, or incoordination did not significantly limit function during flare ups or after repetitive use.  His strength and reflexes were normal, and there was no evidence of ankylosis.  The examiner opined that there were no neurological abnormalities related to the thoracolumbar spine and that the Veteran did not have IVDS.  The Veteran did not use assistive devices.    

More recently in May 2016 the Veteran underwent VA examination in connection with his claim and at the time he was again diagnosed with lumbar strain and lumbar spondylosis.  He reported that his back pain was the same since his last examination, but that it caused him soreness.  He denied flare ups of the condition and denied functional loss or impairment as a result of the condition.  During the physical examination the Veteran's forward flexion was to 80 degrees and his extension was to 18 degrees, and his bilateral flexion and rotation were to between 25 and 30 degrees.  There was no reported pain, to include on weight bearing.  There was no change in range of motion after repetition.  The Veteran's muscle strength continued to be normal and his sensation was normal; his straight leg raise was negative bilaterally.  There was no evidence of ankylosis, IVDS, or neurological disability other than the currently service-connected lower extremity radiculopathy.  The Veteran did not use assistive devices.  The examiner opined that the condition did not impact the Veteran's ability to work.  

In considering the Veteran's treatment for his lumbar spine disability during the appeal period, the Board determines that a disability rating in excess of 20 percent is not warranted.  His VA examinations are consistent with this finding.  His range of motion testing showed a slight reduction in the range of motion, but the reduction was consistent with a 10 percent disability rating.  Indeed, the Veteran's forward flexion in June 2014 was zero to 80 degrees with no pain, and his forward flexion in May 2016 was zero to 80 degrees with no pain.  He reported having spinal pain in both VA examinations but in both VA examinations there was no evidence of any guarding or muscle spasms, and his gait was normal.  There was no change in range of motion on repetition, and there was no increased pain or fatigue on repetition.  The Board notes that the evidence does not suggest that the Veteran suffered from additional functional loss due to DeLuca factors.  DeLuca, 8 Vet. App. 202.  In addition, ankylosis is not shown during this period.  A higher rating in excess of 20 percent is not warranted when considering the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.    

While the Veteran reported at the June 2014 examination that he has had some flare ups of his low back disability, after examination, review of the evidence, and interview of the Veteran, the examiner opined that pain, weakness, fatigability, or incoordination did not significantly limit function during flare ups or after repetitive use.  At the May 2016 examination, the Veteran denied experiencing flare ups.  As such, a higher rating is not warranted when considering the effects during flare ups.  

The Board also recognizes that the Court, in Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, further examination to comply with the holding in Correia is not necessary.  At the most recent examination, performed in May 2016, the Veteran reported no pain during movement, to include during weight bearing.  He also denied any functional loss or impairment as a result of the condition.  

There is no indication that the Veteran was prescribed bedrest by a physician for IVDS during this period.  As such, a higher rating is not warranted for IVDS based on Diagnostic Code 5243.  38 C.F.R. § 4.71a.  Moreover, the evidence is against a finding that the Veteran had separately ratable neurological manifestations of the low back disability as both examiners reported such is not present, other than the radiculopathy for which service-connection has already been established.    

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for lumbar strain with spondylosis.  Therefore, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7, Diagnostic Codes 5235-5242.  

Extraschedular Rating

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1)(2015); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has complained of problems with certain activities such as bending or sitting for extended periods, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court, in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Total disability rating based on individual unemployability due to service-connected disability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Here, the Veteran has not asserted that he is unable to work as a result of his service-connected lumbar strain with spondylosis, nor has the issue otherwise been raised by the record.  As such, the Board finds the issue of entitlement to a TDIU has not been raised.


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.  

Entitlement to an increased disability rating in excess of 20 percent for service-connected chronic lumbar strain with spondylosis is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


